Citation Nr: 1813421	
Decision Date: 03/07/18    Archive Date: 03/14/18

DOCKET NO.  13-09 058A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Whether new and material evidence has been received to reopen a service connection claim for left wrist carpal tunnel syndrome (CTS).

2. Entitlement to service connection for left wrist CTS.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. Prem, Counsel



INTRODUCTION

The Veteran served on active duty from August 2004 to August 2008.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in August 2012; a statement of the case was issued in March 2013; and a substantive appeal was received in April 2013.   

In her April 2013 substantive appeal, the Veteran requested a videoconference hearing before the Board.  A hearing was scheduled for November 2016 but the Veteran failed to appear.  As the Board has received no request for a postponement or good cause for the Veteran's failure to appear, her hearing request is deemed withdrawn. 38 C.F.R. § 20.704 (d).

The issue of entitlement to service connection for left wrist CTS is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  In January 2010, the RO denied the Veteran's service connection claim for left wrist CTS.  The Veteran failed to file a timely notice of disagreement; and no new and material evidence was received within a year of the rating decision's issuance

2.  Certain evidence received since the January 2010 decision is neither cumulative nor redundant of the evidence of record at the time of the January 2010 denial and, by itself or in conjunction with the evidence previously assembled, relates to an unestablished fact necessary to substantiate the claim of service connection.



CONCLUSIONS OF LAW

1.  The January 2010 RO rating decision, which denied the Veteran's service connection claim for left wrist CTS is final.  38 U.S.C.A. § 7105 (West 2014).

2.  Evidence received since the January 2010 RO rating decision is new and material; accordingly, the claim for service connection for left wrist CTS is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

Following notification of an initial review and adverse determination by the Regional Office (RO), a notice of disagreement must be filed within one year from the date of notification thereof; otherwise, the determination becomes final and is not subject to revision except on the receipt of new and material evidence.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.  Following receipt of a notice of a timely disagreement, the RO is to issue a statement of the case.  38 C.F.R. § 19.26.  A substantive appeal must be filed within 60 days from the date that the agency of original jurisdiction mails the statement of the case to the appellant, or within the remainder of the 1-year period from the date of mailing of the notification of the determination being appealed, whichever period ends later.  38 C.F.R. § 20.302(b).  Otherwise, the determination becomes final and is not subject to revision except on the receipt of new and material evidence.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.

When a claim to reopen is presented, a two-step analysis is performed.  The first step of which is a determination of whether the evidence presented or secured since the last final disallowance of the claim is "new and material."  See Elkins v. West, 12 Vet. App. 209, 218-19 (1999) (en banc); see also 38 U.S.C. § 5108; Hodge v. West, 155 F.3d 1356, 1359-60 (Fed. Cir. 1998).  

Section 3.156 (which define "new and material evidence") states:   

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2017)

Second, if VA determines that the evidence is new and material, the VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist has been fulfilled.  See Winters v. West, 12 Vet. App. 203, 206 (1999) (en banc) (discussing the analysis set forth in Elkins), overruled on other grounds sub nom.  Winters v. Gober, 219 F.3d 1375, 1378 (Fed. Cir. 2000).  The second step becomes applicable only when the preceding step is satisfied.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 325 (1999).  In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material.  If the evidence is not material, the inquiry ends and the claim cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 (1999).

In Evans v. Brown, 9 Vet. App. 273 (1996), the Court held that to reopen a previously and finally disallowed claim, there must be new and material evidence presented or secured since the time that the claim was finally denied on any basis. Additionally, for evidence considered to be new and material sufficient to reopen a claim, it should be evidence that tends to prove the merits of the claim that was the specified basis for the last final disallowance of the claim.

In Justus v. Principi, 3 Vet. App. 510 (1992), the Court held that for new and material evidence purposes only, new evidence is presumed to be credible.  The only exception would be where evidence presented is either (1) beyond the competence of the individual making the assertion or (2) inherently incredible.  
 
If new and material evidence has been received with respect to a claim that has become final, then the claim is reopened and decided on a de novo basis.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

The Veteran's claim for service connection for left wrist CTS was denied by way of a January 2010 RO decision.  The Veteran failed to file a timely notice of disagreement, and no evidence was received within the appeal period after the decision.  As such, the decision became final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. § 3.156(b) (2017) (stating new and material evidence received within the appeal period after a decision is considered as having been received in conjunction with the prior claim); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011) (VA must determine whether evidence received during the appeal period after a decision contains new and material evidence per 3.156(b) and failure to readjudicate the appeal after receipt of such evidence renders the decision non-final).  

The Board notes that a statement from the Veteran was received in August 2011 that referenced her CTS.  The statement indicated that the Veteran wanted to be re-evaluated for the CTS and that the symptoms began in service.  The AOJ treated this statement as a new claim.  The Board also construes this as a new claim because the Veteran did not indicate disagreement - only a request to be re-evaluated and reference to the January 2010 denial.  The statement also references that "I had been seen and treated for this condition."  The Board notes that this statement does not say when the treatment happened or if it was VA or private.  
As such, the Board finds the information too vague for a RO adjudicator to take action.  In light of this, the Board distinguishes the case of Turner v. Shulkin, No. 16-1171, 2018 U.S. App. Vet. Claims LEXIS 143 (Vet. App. Feb. 8, 2018).  
In Turner, the Court held that VA treatment records may be "received" constructively under § 3.156(b); that is, actual receipt is not required and that to be constructively received, VA adjudicators within the Veterans Benefits Administration (VBA) must have sufficient knowledge, within the one-year appeal period following an RO decision, that the records exist, although they need not know the contents of such record.  2018 U.S. App. Vet. Claims LEXIS 143, at *2.

The evidence on record at the time of the January 2010 denial included the service treatment records; an A Plus Walk-In Urgent Care Report dated April 2009; VA outpatient treatment records from the San Diego Health Care System; and an October 2009 VA examination report.  The A Plus Walk-In Urgent Care Report (dated April 2009) included a diagnosis of left wrist CTS.  The October 2009 VA examination report did not contain a nexus opinion regarding the etiology of the Veteran's CTS.  The RO denied the claim on the basis that there was "no evidence that these findings [mild carpal tunnel syndrome left wrist aggravated as a triple-crush syndrome] were related to service."

Since the January 2010 rating decision and beyond one year from it, additional non-VA outpatient treatment records have been received.  Additionally, the Board notes several facts that were not considered by the RO when it made its January 2010 decision.  The RO, in its July 2012 decision, acknowledged that the January 2010 rating decision "did not specifically address presumptive service connection" (given that CTS was diagnosed within one year of service).  See 38 C.F.R. § 3.309(a); M21-1, III.iv.4.G.1.d (stating that "Other Organic Diseases of the Nervous System" includes, among other things, carpal tunnel syndrome).

The Board finds that the new medical evidence noted above, plus the AOJ acknowledgment of failure to consider a presumptive theory, constitutes new and material evidence to reopen the Veteran's claim.  As new and material evidence has been received to reopen the claim, the claim for entitlement to service connection for left wrist CTS is reopened.   


ORDER

The petition to reopen the Veteran's claim for service connection for left wrist CTS is allowed.  

REMAND

The Veteran's representative has argued, in its February 2008 Brief, that the Veteran's left wrist CTS should be service connected on a presumptive basis because it was diagnosed in April 2009 (within one year of her August 2008 discharge from service).  The Board notes that the proximity of the diagnosis to service does create a presumption of service connection.  However, the presumption may be rebutted by affirmative evidence of intercurrent injury or disease which is a recognized cause of a chronic disability.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.303(b).  

In this case, the CTS diagnosis came on the heels of an April 2009 (post service) injury, for which the Veteran sought workers compensation (Medical Treatment Record - Government Facility, 12/9/09).  This could be construed as an intercurrent injury which would negate the presumption of service connection.  

In a July 2009 Statement in Support of Claim (VA Form 21-4138), the Veteran stated that the pain in her wrist began in March 2006.  As noted above, the Veteran completed a May 2008 Report of Medical Assessment in which she reported "Pain in wrist."  A medical opinion is required to determine whether these complaints constitute early manifestations of left wrist CTS; or if the Veteran's CTS is due to her post service injury of April 2009.

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA orthopedic examination for the purpose of determining the nature and etiology of the Veteran's left wrist CTS.  The examiner is to review the claims file to become familiar with the pertinent medical history, to include the in-service complaint and post-service injury as noted above.  After conducting a physical examination, to include any appropriate diagnostic testing, the examiner should opine whether it is at least as likely as not (a 50 percent or greater probability) that any left wrist disability, to include CTS, began during or is causally related to service, to include as due to March 2008 left wrist pain that the Veteran reported during service. 

The examiner is advised that the Veteran is competent to report injuries and symptoms and that her reports must be considered in formulating the requested opinion.  

The examiner should also note that the essential question is not whether the primary cause of the Veteran's CTS is due to a post-service injury versus in-service complaints of pain.  Any manifestations of CTS prior to April 2009 are sufficient for the granting of service connection.  A comprehensive rationale in support of the opinion is to be provided.

2.  After completion of the above, readjudicate the issue on appeal and determine if the benefits sought can be granted.  If any benefit sought remains denied, then furnish the Veteran and her representative with a supplemental statement of the case, and afford a reasonable opportunity for response before returning the record to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


